2
1




                                                 NONPRECEDENTIAL DISPOSITION
                                                  To be cited only in accordance with
                                                          Fed. R. App. P. 32.1


                                      United States Court of Appeals
                                                      For the Seventh Circuit
                                                      Chicago, Illinois 60604

                                                         Submitted  June  18,  2014∗  
                                                             Decided  June  23,  2014  
      
      
                                                                 Before  
      
                                                   FRANK  H.  EASTERBROOK,  Circuit  Judge  
      
                                                   ANN  CLAIRE  WILLIAMS,  Circuit  Judge  
      
                                                   DAVID  F.  HAMILTON,  Circuit  Judge  
      
      
                                                                                    Appeal  from  the  United  
    No.  14-­‐‑1410  
                                                                                    States  District  Court  for  the  
    HEALIX  INFUSION  THERAPY,  INCORPORATED,                                       Northern  District  of  Illinois,  
             Plaintiff-­‐‑Appellant,                                                Eastern  Division.  
                                                                                      
                   v.                                                               No.  10  C  3772  
                                                                                    James  B.  Zagel,  Judge.  
    HHI  INFUSION  SERVICES,  et  al.,  
            Defendants-­‐‑Appellees.    

      

                                                                  Order  

        After  we  affirmed  the  district  court’s  judgment,  see  733  F.3d  700  (7th  Cir.  2013),  
    HHI  Infusion  Services,  the  prevailing  party,  asked  the  district  court  to  award  costs.  It  
    did.  Healix  Infusion  Therapy  has  appealed.  It  does  not  contend  that  any  of  the  district  



    ∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).
No.  14-­‐‑1410                                                                            Page  2  
  
court’s  award  is  unsupported  by  28  U.S.C.  §1920  or  otherwise  excessive.  Instead  its  sole  
argument  is  that  HHI’s  request  was  untimely.  
  
     Local  Rule  54.1(a)  of  the  Northern  District  of  Illinois  gives  the  prevailing  party  30  
days  from  “the  entry  of  judgment  allowing  costs”  to  file  a  bill  of  costs.  It  adds  that  the  
court  may  extend  the  time  on  motion  filed  within  those  30  days.  HHI  did  not  file  a  bill  
of  costs  within  30  days  of  the  judgment.  Nor  did  it  ask  for  extra  time.  Instead  it  waited  
until  this  court  had  affirmed  the  district  court’s  judgment,  then  sought  costs  as  soon  as  
our  mandate  returned  the  case  to  the  district  court.  
  
     Healix  contended  that  the  bill  of  costs  was  untimely.  The  district  judge  disagreed,  
stating  that  his  regular  practice  is  to  postpone  consideration  of  costs  until  any  appeal  
had  been  completed.  Healix  nonetheless  insists  that,  to  take  advantage  of  the  district  
judge’s  practice,  HHI  needed  to  request  more  time  by  motion  within  the  original  30  
days.  
  
     But  if  such  a  motion  would  have  been  granted  as  a  matter  of  course,  where’s  the  
injury?  A  district  court  can  enforce  its  rules  meticulously  but  also  has  discretion  to  
extend  their  deadlines,  as  the  judge  did  here.  See  Harmon  v.  OKI  Systems,  115  F.3d  477,  
481  (7th  Cir.  1997).  If  treating  one  side’s  notice  of  appeal  as  extending  the  other  side’s  
time  to  seek  costs  was  an  error,  it  was  harmless—and  harmless  errors  must  be  
disregarded.  Fed.  R.  Civ.  P.  61.  Healix  has  not  identified  any  prejudice  it  suffered  by  the  
delay  in  awarding  costs  until  after  resolution  of  its  appeal.  
  
     Moreover,  Local  Rule  54.1(a)  starts  the  time  with  entry  of  a  “judgment  allowing  
costs.”  The  judgment  in  this  case  did  not  speak  to  costs  one  way  or  the  other.  Silence  
about  costs  appears  to  be  the  way  in  which  this  judge  implements  his  practice  of  
deferral.  A  district  court  is  entitled  to  treat  a  silent  judgment  as  one  allowing  costs,  
given  the  presumption  in  Fed.  R.  Civ.  P.  54(d)(1),  and  prudent  counsel  therefore  will  
treat  a  silent  judgment  as  starting  the  time  to  seek  costs,  but  a  particular  judge  may  
approach  things  otherwise,  and  a  party  who  relies  on  that  judge’s  practice  ought  not  be  
penalized.  Cf.  Fed.  R.  Civ.  P.  83(a)(2).  
  
                                                                                                   AFFIRMED